183 S.E.2d 546 (1971)
279 N.C. 455
STATE of North Carolina
v.
Willie Edward MOORE.
No. 71.
Supreme Court of North Carolina.
October 13, 1971.
*547 Atty. Gen. Robert Morgan, Asst. Atty. Gen. Sidney S. Eagles and Staff Atty. Russell G. Walker, Jr., Raleigh, for the State.
Richard H. Robertson, Charlotte, for defendant appellant.
BOBBITT, Chief Justice.
Defendant assigns as error the denial of his motion under G.S. § 15-173 for judgment as of nonsuit.
Lowery's testimony includes a statement that he "was not scared or in fear of (his) life." Defendant contends Lowery's asserted absence of fear of his life negates the guilt of defendant in respect of the crime charged in the indictment. We hold this contention is without merit.
Robbery at common law is the felonious taking of money or goods of any value from the person of another, or in his presence, against his will, by violence or putting him in fear. State v. Lawrence, 262 N.C. 162, 163, 136 S.E.2d 595, 596-597 (1964), and cases cited. It is not necessary to prove both violence and putting in fearproof of either is sufficient. State v. Sawyer, 224 N.C. 61, 65, 29 S.E.2d 34, 37 (1944), and cases cited.
Lowery testified the money was taken by defendant from his person without his consent and against his will; that defendant reached into Lowery's pocket with his left hand and took his money; and that defendant was holding an opened knife in his right hand. Since this testimony indicates that the money was taken forcibly from Lowery's person, it would have supported a conviction of guilty of common-law robbery entirely without reference to whether Lowery perceived danger to himself.
We note (1) that the word "fear" as used in the phrase, "putting him in fear," *548 in the definition of common-law robbery is not confined to fear of death; and (2) that the use or threatened use of a firearm or other dangerous weapon is not an essential of common-law robbery.
The indictment is based on G.S. § 14-87, which provides:
"Any person or persons who, having in possession or with the use or threatened use of any firearms or other dangerous weapon, implement or means, whereby the life of a person is endangered or threatened, unlawfully takes or attempts to take personal property from another or from any place of business, residence or banking institution or any other place where there is a person or persons in attendance, at any time, either day or night, or who aids or abets any such person or persons in the commission of such crime, shall be guilty of a felony and upon conviction thereof shall be punished by imprisonment for not less than five nor more than thirty years."
G.S. § 14-87 bears the caption "Robbery with firearms or other dangerous weapons" and defines explicitly the essentials of the crime created thereby. With reference to the evidence in this case the essentials consisted of the unlawful taking or attempt to take personal property from Lowery; the possession, use or threatened use of "firearms or other dangerous weapon, implement or means"; and danger or threat to the life of Lowery. State v. Covington, 273 N.C. 690, 699-700, 161 S.E.2d 140, 147 (1968).
With reference to nonsuit, the determinative question is whether there was evidence sufficient to support a jury finding that Lowery's life was in fact endangered or threatened by defendant's possession, use or threatened use of the opened knife, not whether Lowery was "scared or in fear of (his) life." The jury might infer that one who engages in the perpetration of a robbery by means of an opened knife intends to use the knife to inflict injury to the extent necessary or apparently necessary to accomplish his purpose. The verbal threat and the assault (from which Lowery was protected by the glass door) are indicative of defendant's resolution to use the knife to inflict injury. It may be inferred that the threat of use and actual use of the knife constituted a danger to Lowery's life which was averted by his agility, the protecting glass door and his escape.
The record contains no description of the knife exhibited and used by defendant. In State v. Norris, 264 N.C. 470, 473, 141 S.E.2d 869, 872 (1965), it was held that evidence of the defendant's pointing of a pocketknife with opened blade at his victim was sufficient under the circumstances of that case to support a finding that the pocketknife was a dangerous weapon within the meaning of G.S. § 14-87.
On motion for judgment as of nonsuit, the evidence must be considered in the light most favorable to the State, and the State is entitled to every reasonable inference therefrom. State v. Vincent, 278 N.C. 63, 64-65, 178 S.E.2d 608, 609 (1971), and cases cited. When tested by this wellestablished rule, the evidence was ample to require submission to the jury and to support a verdict of guilty as charged.
The evidence tends to show that both the verbal threat made by defendant and his actual use of the knife in an attempt to stab Lowery occurred immediately after defendant had obtained the money from Lowery's pocket and while defendant was engaged in an attempt to rob him of his billfold. Seemingly, defendant contends this evidence is irrelevant since the bill of indictment contains no reference to the billfold. It is unnecessary to consider whether defendant could be found guilty under this bill of indictment of attempted robbery of Lowery's billfold. The events referred to in the evidence occurred quickly as parts of a single transaction and all facets of the evidence were for consideration in determining whether defendant was guilty of the specific charge for which he was indicted, namely, robbing Lowery of $1.39.
*549 Defendant's only other assignment of error relates to the denial of his motion to set aside the verdict as being against the weight of the evidence and for a new trial. This motion was addressed to the trial court's discretion and was without merit.
It is noted that the court's charge was not brought forward in the record. Therefore, it is presumed that the jury was charged correctly as to the law arising upon the evidence as required by G.S. § 1-180. State v. Cooper, 273 N.C. 51, 58, 159 S.E.2d 305, 310 (1968); 3 Strong, N.C.Index 2d, Criminal Law § 158 (1967). Moreover, the record contains a stipulation "that the court's instructions to the jury are free of error."
No error.